Mr. Chief Justice Del Toro,
dissenting.
I dissent, because after a careful examination of the evidence I fail to find sufficient grounds for not applying the repeated jurisprudence of this court to the effect that, where the evidence is conflicting, the decision of the trial court should prevail. To my mind no passion, prejudice, bias, or manifest error has been shown. Any doubts that might arise are, I think, insufficient to maintain that the witnesses for the prosecution, who were fully believed by the court, made false statements when making a direct charge against the accused of having fired at the driver of the automobile that was chasing him.
I am authorized by Mr. Justice Aldrey to state that he concurs in this opinion.